Citation Nr: 1453039	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status post total right knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from September 1976 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file has been transferred to the RO in Seattle, Washington.

The Board denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for status post total right knee replacement in a July 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2013 decision as to such issue.  The Court granted the JMR in a June 2014 Order.  The issue returns to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Joint Motion for Partial Remand, the parties determined that the Board relied on inadequate VA examination reports dated July 2009 and April 2011 as to her right knee disability.  Thus, the Board is without discretion and must remand this matter for compliance with the Court's June 2014 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  Specifically, the Veteran must be provided with a new VA examination, to include a discussion of whether the Veteran's pain during flare-ups causes additional functional loss, as measured in additional degrees of limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received for her right knee, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her right knee that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and severity of her right knee disability and its impact on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's right knee disability, provide her with an appropriate VA examination to determine the severity thereof.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including a discussion of whether the Veteran's pain during flare-ups causes additional functional loss, as measured in additional degrees of limitation of motion.  If expression of any additional functional loss due to pain during flare-ups cannot be expressed in terms of additional degrees of limitation of motion, then the examiner should explain why such a portrayal is not feasible.

The examiner should also discuss the impact that the Veteran's right knee disability has on her ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



